DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of maximum MMPM in the reply filed on 8/11/2022 is acknowledged.
Claims 1-9, 11-25 are pending.  Claim 10 is cancelled.
Claim 4-6 are withdrawn as being drawn to a nonelected species.
An action on the merits for claims 1-3, 7-9 and 11-25 is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 11-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3,7-9,20-24 are indefinite over the recitation of Table in claim 1 and 2. As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.     
Claims 1-3,7-9,20-24 are indefinite over the step of e of claim 1.  In particular. The terms “high” and “low” in the claims are  relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular it is not clear which mutations metrics would be considered high or low as there is no comparison step.
Claims 11-19,25 are indefinite over the recitation of Table in claim 11 and 12.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.     
Claims 11-19,25 are indefinite over the step of e of claim 1.  In particular. The terms “high” and “low” in the claims are  relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular it is not clear which mutations metrics would be considered high or low as there is no comparison step.
Claims 20-21 are indefinite over the phrase “on or above the median” or “on or above the top quartile”.  These comparison are unclear as it is not clear if these are intended to be the reference sequences or if the claims intends a different comparison step to determine such limitations. 
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In particular is not clear if the claim is limited to immunomdulating antibody or is limited to the further group consisting of anti-PD-1, anti-PD-L1 and anti-CTLA-4.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9 and 11-25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring mutation metrics, does not reasonably provide enablement for correlation of mutation metric of any portion of each of the biomarkers of Table1  and immunotherapy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention/Breadth of the Claims
The instant claims are drawn to a of correlation to treatment based upon the isolation and sequencing of any portion of the biomarkers in table 1.  The specification does not provide support for the breadth of the claims as the specification does not provide guidance for mutation metrics for any immunotherapy agents based upon the comparison of any reference in any species. 
Teaching in the specification
	The specification provides an analysis of Avenio ctDNA kit with NSCLC patients reciting either Atexolizumab or docetaxel (p. 23-25).  The specification asserts that the number of mutations metric was assessed on the population level of progression free survival and overall survival (p. 23).  As such the specification provides guidance of an analysis of specific treatments based upon specific comparison of mutations on a population level of progression free survival and overall survival .  However, this does not provide guidance that any reference for comparison of number of mutations metric will provide the same correlation.  The comparisons are provided for humans, however, it is not clear if the same comparisons would provide immunotherapy correlations in any species.  As noted by the art, species have different mutations and different associations with those mutations (see art below).  
	Furthermore, the claims are drawn to analyzing any portion of the biomarkers of Table 1, however, the specification has not provided any guidance that a fragment of these biomarkers would provide the same predictive information.  In particular a “portion” of the biomarkers could include structures that do not have any mutations and therefore there is no guidance as to how to determine associations with any immunotherapy agent.  
State of the Prior Art/Level of Predictability in the Art
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific correlations of immunotherapy agents. In general, the art regarding establishing mutations within different species is unpredictable
Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation is unpredictable. Specifically Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such it is unpredictable as to whether response to treatment can be extrapolated to other species. 
Conclusion
	Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation treatment or likelihood of benefit of treatment and mutation metric.  This judicial exception is not integrated into a practical application because the claims require steps of sequencing and determining a mutation metric does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.   It is noted that for one embodiment of claim 1 the claims do not require any administration step (e.g. an integration), however, claim 19 only embodiment requires administration of a treatment.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of isolating and sequencing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the specification (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon and abstract ideas.  
The correlation of benefit of therapy and mutation metrics is considered a natural correlation.   Further the steps of comparing, determining are considered mental steps of performing a calculation on the data of sequencing. The step of isolating and sequencing are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
Tsao et al. (Scientific Reports 2015 Vol 5 11198) teaches a method of isolating nucleic acids from cf blood sample and sequencing a portion of biomarkers and determining a mutation matrix  (p. 4-5).  Tsao teaches comparison to a reference (figure 2 and p. 6-7).  Tsao et al. teaches determination of benefit of a treatment and  administering an immunotherapy when the load is high (Figure 2 and p. 6-7).  As noted in the instant specification table 1 comprises biomarkers from the commercially available AVENIO kit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1.8-9, 11,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (Scientific Reports 2015 Vol 5 11198) in view of Skog et al. (WO2018/076018 April 26, 2018 citations are based upon the US Patent Application Publication 2020/0208213) and Anonymous Avenio Media release (2017 cited on IDS).
With regard to claims 1 and 11, Tsao et al teaches a method of isolating nucleic acids from cf blood sample and sequencing a portion of biomarkers and determining a mutation matrix  (p. 4-5).  Tsao teaches comparison to a reference (figure 2 and p. 6-7).  Tsao et al. teaches determination of benefit of a treatment and  administering an immunotherapy when the load is high (Figure 2 and p. 6-7).  However, Tsao et al. does not teach the biomarkers in table 1. 
With regard to claim 8, Tsao et al. teaches carcinomas (p. 2 patient studies). 
 	With regard to claim 9, Tsao et al. teaches that the agent is PD-1 inhibitory antibody (p. 2 last two paragraphs).  
	With regard to claims 16-19, Tsao et al. teaches a method wherein the sample is obtained from a patient taking immune check point inhibitors and further teaches treating with a therapy (p. 2-4 and figure 1).  Tsao et al. teaches changing treatment when there is a decline in ctDNA (p. 3).  
However, Tsao et al. does not teach the biomarkers in table 1. 
	With regard to claims 1 and 11, Skog et al. teaches a method of measuring and sequencing exosome associated nucleic acids (abstract).  Skog et al teaches using Avenio ctDNA expanded kit for biomarkers hybridization from the samples (para 89).  This is the same kit of biomarkers used in table 1 of the instant specification.  
	With regard to claims 1 and 11, Anonymous teaches in the media release of Avenio that this kit uses enhanced hybrid capture detection enrichment to analyses all four mutation classes in a single work flow for a pan cancer assay.  
	Therefore it would be prima facie obvious to one of ordinary skill at the time of effective filing to modify the method of Tsao et al. to use any known biomarkers that provide levels of ctDNA including the Avenio ctDNA kit as taught by Skog et al. as this kit would be able to screen for mutational loads across the biomarkers in a known pan cancer biomarker assay kit.  

 Claim(s) 2-3 and 12-15, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (Scientific Reports 2015 Vol 5 11198) Skog et al. (WO2018/076018 April 26, 2018 citations are based upon the US Patent Application Publication 2020/0208213) and Anonymous Avenio Media release (2017 cited on IDS) as applied to claims 1.8-9, 11,16-19 and further in view of Newman et al. (Nature Biotechnology May 2016 Vol 34 p. 547).
Tsao et al teaches a method of isolating nucleic acids from cf blood sample and sequencing a portion of biomarkers and determining a mutation matrix  (p. 4-5).  Tsao teaches comparison to a reference (figure 2 and p. 6-7).  Tsao et al. teaches determination of benefit of a treatment and  administering an immunotherapy when the load is high (Figure 2 and p. 6-7).  Skog et al. teaches the biomarkers in table 1 used for ctDNA analysis.  However Tsao, Skog, and Anonymous does not teach adaptors comprising biomarkers. 
With regard to claim 2 and 12,  Newman et al. teaches a method of attaching adaptors comprising barcodes, amplifying the adapted nucleic and contacting with capture probes (molecular barcoding p. 548).
With regard to claim 3, 13-14, Newman et al. teaches determination of mutant molecules per milliter but does not specifically calculate the MaxMMPM (technical assessment of noninvasive tumor genotyping and figure 4a).  However, Newman et al. teaches that it is a measurement (metric). 
With regard to claim 15 and 20-21, Newman teaches that once the patient is compared that being closely related (e.g. above the median and in the top quartile) would provide that the patient is similar to the control of a cancer or tumor (figure 5 and statistical methods for ctDNA detection).  
Therefore it would be prima facie obvious to the ordinary artisan at the time of the effective filing date to modify the method of Tsao, Skog and Anonymous to further provide biomarkers that are attached with barcodes as taught by Newman et al.  The ordinary artisan would be motivated to modify to use barcodes to precisely track individual molecules and make it possible to distinguish authentic somatic mutations arising in vivo from artifacts introduced ex vivo (molecular barcoding p. 548).
 
 Claim(s) 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsao et al. (Scientific Reports 2015 Vol 5 11198) Skog et al. (WO2018/076018 April 26, 2018 citations are based upon the US Patent Application Publication 2020/0208213) and Anonymous Avenio Media release (2017 cited on IDS) Newman et al. (Nature Biotechnology May 2016 Vol 34 p. 547) as applied to claims 1-3.8-9, 11-15,16-21 and in view of Diamond et al. (US Patent Application Publication 2020/0046785 effective filing date 5/1/2017).
Tsao et al teaches a method of isolating nucleic acids from cf blood sample and sequencing a portion of biomarkers and determining a mutation matrix  (p. 4-5).  Tsao teaches comparison to a reference (figure 2 and p. 6-7).  Tsao et al. teaches determination of benefit of a treatment and  administering an immunotherapy when the load is high (Figure 2 and p. 6-7).  Skog et al. teaches the biomarkers in table 1 used for ctDNA analysis.  Newman et al. teaches a method of attaching adaptors comprising barcodes, amplifying the adapted nucleic and contacting with capture probes (molecular barcoding p. 548).
Tsao et al. teaches that the agent is PD-1 inhibitory antibody include nivolumab and ipilimumab(p. 2 last two paragraphs).  
	With regard to claims 22-25, Diamond et al. teaches routine treatments amounts of PD-1 antibodies.  Diamond teaches nivolumab administered every 4 weeks at 480 mg or every 2 weeks at 240 mg,  ipilimumab nivolumab administered at 10 mg/kg every 3 weeks, atezolizumab administered at 1200 mg every 3 weeks (para 90,158,160). Diamond teaches that the targets with poor outcomes can be treated with cytoxic chemotherapy (para 507). 
	Therefore it would be prima facie to one of ordinary skill at the time of the effective filing date to modify the method of Tsao, Skog and Newman et al. to include routine treatments amounts and times that are known in the prior art of Diamond.  The ordinary artisan would have a reasonable expectation of success using these known treatment plans to treat known cancer and tumor samples.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634